Citation Nr: 0409682	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  92-15822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran had active duty for training from January 1986 to 
October 1986, and he had active duty from November 1987 to July 
1991.

This case came to the Board of Veterans' Appeals (Board) from a 
July 1992 RO decision which denied service connection for hearing 
loss.  The Board remanded the claim to the RO in September 1994, 
July 1996, and September 1997.  In September 1999, the Board 
issued a decision which denied the claim for service connection 
for hearing loss.  By a June 2000 order, the Court granted an 
April 2000 motion by the VA Secretary to vacate and remand the 
Board decision.  In August 2001, the Board remanded the claim to 
the RO.  

In a January 2003 decision, the Board again denied the claim for 
service connection for hearing loss.  The veteran again appealed 
to the Court.  An October 2003 joint motion of the parties (the 
veteran and the VA Secretary) requested the Court to vacate and 
remand the Board decision; an October 2003 Court order granted the 
joint motion.


REMAND

According to the October 2003 joint motion and Court order, the 
Board must further address compliance with legal provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) concerning the VA's 
duty to notify the claimant as to evidence and information 
necessary to substantiate his claim, including what portion he is 
to provide and what portion the VA is to provide.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Charles v. 
Principi, 16 Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board itself may not provide such notice to 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003).  

In view of the foregoing, the case is remanded for the following: 

1.  To assure compliance with VCAA notice requirements, the RO 
should send the veteran specific written notice as to the evidence 
and information necessary to substantiate his claim for service 
connection for bilateral hearing loss, including notice as to what 
portion he is to provide and what portion the VA is to provide.   

2.  After assuring compliance with this and all other notice and 
duty to assist provisions of the law, the RO should review the 
claim for service connection for bilateral hearing loss.  If the 
claim is denied, the veteran and his representative should be 
provided with a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



